996 F.2d 1209
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Raymond A. BRISON, Plaintiff, Appellant,v.MARSOLAIS, et al., Defendants, Appellees.
No. 93-1119.
United States Court of Appeals,First Circuit.
July 7, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS
Raymond A. Brison on brief pro se.
D.Mass.
AFFIRMED.
Before Selya, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
We have carefully reviewed the appellant's brief and the record on appeal.  We agree with the district court's conclusion that appellant's complaint is barred by Massachusetts' three-year statute of limitations on personal injury actions, Mass.  Gen. L. ch. 260, § 2A, which is applicable to civil rights complaints, filed pursuant to 42 U.S.C. § 1983.   Owens v. Okure, 488 U.S. 235 (1989);   see also Street v. Vose, 936 F.2d 38 (1st Cir. 1991), cert. denied, 112 S. Ct. 948 (1992).  There is nothing in the record to suggest that that limitations period was, or ought to have been, tolled.  The order of the district court dismissing the complaint is, therefore, affirmed.


2
Affirmed.